   Case 3:21-cr-00994-JLS Document 30 Filed 08/25/21 PageID.67 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
                      (HONORABLE JANIS L. SAMMARTINO)

UNITED STATES OF AMERICA,  )                  Case No.: 21-CR-994-JLS
                           )
          Plaintiff,       )
                           )                  ORDER GRANTING JOINT MOTION TO
v.                         )                  CONTINUE MOTION HEARING
                           )
CRISTIAN RODRIGUEZ-MARRON, )
                           )
          Defendant.       )
                           )
       IT IS HEREBY ORDERED that the Joint Motion to continue be granted and the

motion hearing in this matter now scheduled for August 27, 2021, be continued to October

1, 2021, at 1:30 p.m. For the reasons set forth in the Joint Motion, the Court finds the

continuance serves the ends of justice and outweighs the public and Defendant’s interest

in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A) and time is therefore excluded

until the motion hearing date.

       IT IS FURTHER ORDERED that defendant file an acknowledgment of next

court date by September 10, 2021.

       IT IS SO ORDERED.

Dated: August 25, 2021




                                                                             21-CR-994-JLS
